Case 2:20-cv-05549-ODW-SP Document 17 Filed 03/08/21 Page 1 of 7 Page ID #:125




 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   PHIL SPARKS,                                      Case No. 2:20-cv-05549-ODW (SPx)
12                        Plaintiff,                   ORDER DENYING PLAINTIFF’S
13
                                                       MOTION TO ALTER JUDGMENT
            v.                                         AND MOTION FOR RELIEF FROM
14                                                     JUDGMENT [11] [14]
     NBC E-ONLINE,
15                        Defendant.
16
17                                     I.   INTRODUCTION
18          On June 23, 2020, pro se Plaintiff Phil Sparks filed a Complaint with a single
19   cause of action titled “Independent Action for Relief for Fraud Upon the Court,”
20   purportedly pursuant to Federal Rule of Civil Procedure (“Rule”) 60(d)(3). (Compl.,
21   ECF No. 1.) On August 3, 2020, the Court dismissed the Complaint sua sponte.
22   (Min. Order Dismissing Compl., ECF No. 10.) Sparks now moves to vacate the
23   dismissal pursuant to Federal Rule of Civil Procedure (“Rule”) 59(e) or, alternatively,
24   for relief from the Court’s dismissal pursuant to Rule 60(b)(6). (Mot. to Alter J., ECF
25   No. 11; Mot. for Relief, ECF No. 14.) For the reasons discussed below, the Court
26   DENIES Sparks’s Motions.1
27
     1
28    Having carefully considered the papers filed in connection with the Motions, the Court deemed the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-05549-ODW-SP Document 17 Filed 03/08/21 Page 2 of 7 Page ID #:126




 1                                 II.   BACKGROUND
 2         In July 2012, Sparks was served with a temporary restraining order, which
 3   required him to stay away from the singer Sheryl Crow based on her claims Sparks
 4   was a dangerous cyber-stalker. (See Compl. ¶¶ 28, 30.) During a hearing on the
 5   restraining order, Sparks testified that “Sheryl Crow was . . . a good friend” who
 6   “stole two million [dollars] from him.” (Id. ¶ 40.) Crow’s witness, Dr. David Glaser,
 7   opined that Sparks was “dangerous” and “delusional.” (Id. ¶ 30.) According to
 8   Sparks, Glaser “failed to present any documents backing up his diagnosis” and was
 9   unqualified to give that opinion because he misrepresented his qualifications to the
10   court. (Id. ¶¶ 30, 51.) Ultimately, the court ruled in Crow’s favor and granted her a
11   permanent restraining order against Sparks. (See id. ¶ 46.)
12         The next day, NBC E-Online allegedly published an article stating Sparks was
13   “guilty” of stalking Crow and quoted Dr. Glaser’s opinion that Sparks was dangerous
14   and delusional. (Id. ¶¶ 48, 49.) Thus, on April 15, 2013, Sparks filed a lawsuit
15   against NBC E-Online for libel and intentional infliction of emotional distress, in the
16   Los Angeles County Superior Court. (See id.) NBC E-Online filed a special motion
17   to strike Sparks’s claims, which the superior court granted. (Id. ¶¶ 56, 66.) Sparks
18   then filed a motion to vacate that judgment, which the superior court denied on res
19   judicata grounds. (Id. ¶¶ 67, 68.) The superior court also placed Sparks on its
20   vexatious litigant list. (Id. ¶ 69.) Sparks appealed to the California Court of Appeal,
21   arguing that the superior court judge committed “fraud upon the court” and destroyed
22   Sparks’s due process. (Id. ¶ 72.) The appeal was dismissed as frivolous. (Id. ¶ 77.)
23         Several years later, on June 23, 2020, Sparks initiated the instant action in this
24   Court against NBC E-Online, asserting an “Independent Action for Relief for Fraud
25   Upon the Court” pursuant to Rule 60(d)(3). (See generally id.) In the Complaint,
26   Sparks sought various forms of relief, including: (1) review of the Los Angeles
27   Superior Court order granting NBC E-Online’s anti-SLAPP motion against Sparks;
28   (2) a judgment removing Sparks from the vexatious litigant list; (3) fifty million




                                                2
Case 2:20-cv-05549-ODW-SP Document 17 Filed 03/08/21 Page 3 of 7 Page ID #:127




 1   dollars from NBC E-Online; (4) a declaration that NBC E-Online and the presiding
 2   judge from the state-court action are “guilty of fraud upon the court”; and
 3   (5) injunctive relief. (Id., Prayer for Relief.)
 4         The Court ordered Sparks to show cause why subject matter jurisdiction existed
 5   over the case. (Min. Order to Show Cause, ECF No. 6.) In his Response, Sparks
 6   claimed jurisdiction was proper based on the Rooker-Feldman doctrine. (Response,
 7   ECF No. 9.) On August 3, 2020, the Court explained that the Rooker-Feldman
 8   doctrine “does not authorize district courts to exercise appellate jurisdiction over state-
 9   court judgments.” (Min. Order Dismissing Compl., ECF No. 10 (quoting Verizon
10   Maryland, Inc. v. Pub. Serv. Comm’n of Maryland, 535 U.S. 635, 644 n.3 (2002)).)
11   Accordingly, the Court dismissed the action and closed the case. (See id.)
12         Sparks now moves to vacate the dismissal pursuant to Rule 59(e), or in the
13   alternative, relief from the dismissal under Rule 60(b)(6). (Mot. to Alter J.; Mot for
14   Relief.)
15                               III.    LEGAL STANDARD
16   A.    Rule 59(e)
17         Under Rule 59(e), a party may move to alter or amend a judgment “no later
18   than 28 days after the entry of judgment.” Fed. R. Civ. P. 59(e). A motion seeking to
19   vacate an order of dismissal, even where no judgment was entered, is properly brought
20   under Rule 59(e). See Hamid v. Price Waterhouse, 51 F.3d 1411, 1415 (9th Cir.
21   1995) (“[O]ur precedents require that we treat a motion to vacate an order of dismissal
22   as a Rule 59(e) motion.”). However, the motion “may not be used to relitigate old
23   matters, or to raise arguments or present evidence that could have been raised” prior to
24   dismissal. See Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008). A
25   Rule 59(e) motion may be granted: (1) “to correct manifest errors of law or fact”;
26   (2) “to present newly discovered or previously unavailable evidence”; (3) “to prevent
27   manifest injustice”; or (4) “if the amendment is justified by an intervening change in
28   controlling law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011).




                                                   3
Case 2:20-cv-05549-ODW-SP Document 17 Filed 03/08/21 Page 4 of 7 Page ID #:128




 1   Relief under Rule 59(e) is “extraordinary” and “should be used sparingly.” McDowell
 2   v. Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir. 1999).                 District courts have
 3   considerable discretion in granting or denying Rule 59(e) motions. Id.
 4   B.    Rule 60(b)(6)
 5         Under Rule 60(b)(6), “the court may relieve a party or its legal representative
 6   from a final judgment, order, or proceeding for . . . any . . . reason that justifies relief.”
 7   Henson v. Fidelity Nat’l Fin., Inc., 943 F.3d 434, 443 (9th Cir. 2019) (quoting Fed. R.
 8   Civ. P. 60(b)(6)). Motion for relief pursuant to Rule 60(b) “are addressed to the sound
 9   discretion of the district court.” Casey v. Albertson’s Inc., 362 F.3d 1254, 1257
10   (9th Cir. 2004). However, “the Rule is used sparingly as an equitable remedy to
11   prevent manifest injustice.” Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1103
12   (9th Cir. 2006) (internal quotation marks omitted).
13         Pursuant to Local Rule 7-18, “[n]o motion for reconsideration may in any
14   manner repeat any oral or written argument made in support of . . . the original
15   motion.” C.D. Cal. L.R. 7-18. Grounds for a motion for reconsideration are limited
16   to a material difference in fact or law, the emergence of new facts or law, or a
17   manifest failure to consider material facts. Id. “Displeasure with the outcome alone is
18   insufficient; unless the moving party shows that one of the factors exist, the court will
19   not grant reconsideration.”      Stewards v. Wilkie, No. 2:18-cv-01887-ODW (SKx),
20   2020 WL 4286871, at *2 (C.D. Cal. July 27, 2020).
21                                    IV.    DISCUSSION
22         Sparks moves under Rules 59(e) and 60(b)(6) to vacate the Court’s Order
23   dismissing his Complaint for lack of subject matter jurisdiction, or alternatively, for
24   relief from the dismissal. (See Mot. to Alter J.; Mot. for Relief.) The Court addresses
25   the Motions in turn.
26   A.    Motion to Vacate Dismissal
27         The Court dismissed Sparks’s Complaint because it was barred by the Rooker-
28   Feldman Doctrine.      (Min. Order Dismissing Compl.)           In his Rule 59(e) Motion,




                                                   4
Case 2:20-cv-05549-ODW-SP Document 17 Filed 03/08/21 Page 5 of 7 Page ID #:129




 1   Sparks argues that the Court’s dismissal was in error because he alleged that there was
 2   fraud upon the court in the state-court action. (Motion to Alter Judgment 2–9, 15.)
 3   Thus, he requests that the Court exercise its discretion and vacate his dismissal. (See
 4   generally id.)
 5         The Rooker-Feldman doctrine prohibits federal district courts from hearing
 6   cases “brought by state-court losers complaining of injuries caused by state-court
 7   judgments rendered before the district court proceedings commenced and inviting
 8   district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi
 9   Basic Indus. Corp., 544 U.S. 280, 284 (2005). For Rooker-Feldman to apply, “a
10   plaintiff must seek . . . to set aside a state court judgment [and] allege a legal error by
11   the state court as the basis for that relief.” Kougasian v. TMSL, Inc., 359 F.3d 1136,
12   1140 (9th Cir. 2004). An exception to Rooker-Feldman exists where a plaintiff
13   alleges that there was extrinsic fraud on the state court. Id. “A plaintiff alleging
14   extrinsic fraud on a state court is not alleging a legal error by the state court; rather,
15   he . . . is alleging a wrongful act by the adverse party. Id. (explaining that “[e]xtrinsic
16   fraud is conduct which prevents a party from presenting his claim in court.”).
17         Here, based on the allegations in Sparks’s Complaint, and his Response to the
18   Court’s Order to Show Cause, the Court determined that Sparks did not plausibly
19   allege facts showing that an adverse party committed an extrinsic fraud on the state
20   court. Accordingly, the Court dismissed his Complaint because it merely sought to set
21   aside a state-court judgment based on a purported legal error—a textbook example of
22   a case barred by Rooker-Feldman. (See Min. Order Dismissing Compl.)
23         Now, Sparks again argues the Los Angeles Superior Court judge and NBC E-
24   Online’s defense counsel were involved in a scheme to “trick the court” into believing
25   his complaints in the state court were frivolous. (Mot. to Alter J. 12, 15.) He again
26   claims that this demonstrates there was “extrinsic fraud” in the state court, and thus
27   the Rooker-Feldman doctrine does not bar this Court’s jurisdiction. (See, e.g., id. at 9
28   (“But the plaintiff Sparks[’s] case of extrinsic fraud on the court and the evidence




                                                  5
Case 2:20-cv-05549-ODW-SP Document 17 Filed 03/08/21 Page 6 of 7 Page ID #:130




 1   submitted by Sparks shows an egregious case of judicial fraud, that both the defense
 2   lawyers and the presiding judge, knowingly and willingly participated in a scheme
 3   that not only harmed the judicial process but destroyed it.”).)
 4         A motion brought under Rule 59(e) may not be used to relitigate old matters.
 5   Exxon Shipping Co., 554 U.S. at 485 n.5. And that is exactly what Sparks requests
 6   through his Motion—that the Court reconsider its determination that Rooker-Feldman
 7   barred his action. (See generally Mot. to Alter J.) Sparks makes no attempt to
 8   demonstrate that extraordinary relief is required under Rule 59(e) because of manifest
 9   errors of law or fact, newly discovered evidence, manifest injustice, or an intervening
10   change in controlling law. See Allstate Ins. Co., 634 F.3d at 1111. Therefore, the
11   Court declines to vacate the order dismissing the Complaint.
12         In sum, Sparks presents no grounds for relief under Rule 59(e). As such, the
13   Court DENIES Sparks’s Motion to Alter Judgment.
14   B.    Motion for Relief from Dismissal
15         In Sparks’s Rule 60(b)(6) Motion, he reiterates the same argument in his
16   Complaint, Response, and Rule 59(e) Motion—that NBC E-Online’s state court
17   judgment was obtained by extrinsic fraud. (See generally Mot. for Relief.) He also
18   contends that this Court is now part of a different scheme to dismiss his Complaint.
19   (Id. at 8 (“[T]his Court is trying to ‘deceive’ this Court [sic] to obtain a judgment for
20   the defense to dismiss a legitimate claim of action by means of trickery and deceit.”).)
21         At most, Sparks demonstrates that he vehemently disagrees with the Court’s
22   dismissal of his action. But Sparks’s dissatisfaction with the Court’s ruling does not
23   warrant relief under Rule 60(b)(6). See Arteaga v. Asset Acceptance, LLC, 733 F.
24   Supp. 2d 1218, 1236 (“A party seeking reconsideration must show more than a
25   disagreement with the Court’s decision, and recapitulation of the cases and arguments
26   considered by the court before rendering its original decision fails to carry the moving
27   party’s burden.”).    Accordingly, Sparks’s Rule 60(b)(6) Motion for Relief is
28   DENIED.




                                                 6
Case 2:20-cv-05549-ODW-SP Document 17 Filed 03/08/21 Page 7 of 7 Page ID #:131




 1                              V.   CONCLUSION
 2        In summary, the Court DENIES Spark’s Motions. (ECF Nos. 11, 14).
 3
 4        IT IS SO ORDERED.
 5
 6        March 8, 2021
 7
 8                            ____________________________________
 9                                     OTIS D. WRIGHT, II
                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           7
